38 So. 3d 157 (2010)
Robert HEEKIN, Appellant,
v.
Peter DEL COL and John M. Marchi, as partners of Center Venue Partnership, a Florida General Partnership, and Roy B. Simpson, an individual, Appellees.
No. 1D09-4471.
District Court of Appeal of Florida, First District.
February 10, 2010.
Brian J. Lee, Jacksonville, for Appellant.
James W. Middleton of Rogers Towers, P.A., Tracy Considine, Jacksonville, for Appellees.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of November 23, 2009, the Court has determined that the order on appeal is not a final order. See Benton v. Moore, 655 So. 2d 1272 (Fla. 1st DCA 1995). Accordingly, the appeal is hereby dismissed as premature. The appellant's Motion for Extension of Time to File the Initial Brief, filed on November 12, 2009, is denied as moot.
DISMISSED.
VAN NORTWICK, CLARK, JJ., and BERGER, WENDY, Associate Judge, concur.